 

--------------------------------------------------------------------------------


AGREEMENT OF LEASE BETWEEN
 
LONG ISLAND HIGH TECHNOLOGY INCUBATOR, INC.,
 
LANDLORD
 
AND
 
APPLIED DNA SCIENCES, INC.,
 
TENANT
 
50 Health Sciences Drive
Stony Brook, New York
 

 

 

 

 
AGREEMENT OF LEASE
 
This Agreement of Lease (this “Lease”), dated as of 6/14, 2013, is by and
between LONG ISLAND HIGH TECHNOLOGY INCUBATOR, INC., a nonprofit educational
corporation existing under the laws of the State of New York, having its
principal place of business located at 25 Health Sciences Drive, Stony Brook,
New York 11790, hereinafter referred to as “Landlord”, and Applied DNA Sciences,
Inc., having its principal place of business located at 25 Health Sciences
Drive, Stony Brook, New York 11790, hereinafter referred to as “Tenant”.
 
WHEREAS, the New York State Legislature (hereinafter called the “Legislature”)
has determined that the development and operation of a high technology incubator
with related service, business and technical facilities on the campus of the
State University of New York at Stony Brook (the “Stony Brook Campus”) fulfills
a necessary and desirable public purpose and promotes employment and educational
opportunities within the Long Island Region served by the State University of
New York at Stony Brook (“SBU”); and
 
WHEREAS, the Legislature finds that encouraging the development of high
technology incubator space at institutions of higher education has heretofore
been declared to be the policy of New York State; and
 
WHEREAS, the Legislature enacted certain legislation to enable the Trustees of
the State University of New York (the State University of New York being
hereinafter referred to as “Overlandlord”) to enter into a lease (“Ground
Lease”) with Landlord for the development, construction and operation of
industrial and high technology incubator space and research and development
facilities on a portion of the Stony Brook Campus, said enabling legislation
being hereinafter referred to as the “Enabling Act”; and
 
WHEREAS, the Enabling Act has become Chapter 304 of the Laws of 1988; and
 
WHEREAS, such facility is located at 25 and 50 Health Sciences Drive, Stony
Brook, NY 11790, as more particularly shown on Exhibit A attached hereto and
made a part hereof (the “Facility”); and
 
WHEREAS, Landlord and Tenant believe that Tenant qualifies as a high technology
company in the area of DNA encryption technology, as provided in the January 22,
1986 Resolution of the State University of New York Board of Trustees “Use of
University Facilities by Emerging Technology Enterprises” (SUNY Document Number
5604; furnished upon request); and
 
WHEREAS, Tenant has developed competence and expertise in technical matters
relating to DNA encryption, counterfeit protection, and authentication, as well
as expertise in development of a biotechnology company, and wishes to support
the goals and objectives of SBU as outlined in Attachment A annexed hereto; and
 

Page 1 of 28

 

 

 
WHEREAS, Tenant wishes to support growth of future emerging high technology
companies in the incubator program at the Facility and will contribute to such
program as an anchor tenant at the Facility and use the Premises for purposes
consonant with the provisions of Chapter 304 of the Laws of 1988 and with the
mission and programs of SBU as articulated by the Board of Trustees of SBU in
the “Program Policy Statement” contained in Schedule C of the Ground Lease; and
 
WHEREAS, Tenant currently occupies certain premises in the building known as 25
Health Sciences Drive, Stony Brook, New York pursuant to a sublease between
Landlord and Tenant dated November 1, 2005; and
 
WHEREAS, Tenant desires to relocate to and lease from Landlord the entire
building known as 50 Health Sciences Drive (the “Building”) pursuant to the
terms herein.
 
WHEREAS, Tenant’s occupancy of the Building will support Overlandlord, Landlord
and the Stony Brook Campus to continue to prepare itself and its students for
participation in a high technology economy engaged in research, development and
commercialization efforts vital to the educational mission of SBU.
 
NOW, THEREFORE, in consideration of ten ($10.00) dollars and other good and
valuable consideration, Landlord and Tenant hereby agree as follows:
 
1.             Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Building, which Landlord and Tenant agree consists of
approximately 30,000 rentable square feet (the “Premises”) together with the
right to use in common with Overlandlord, Landlord and others, the parking area
and grounds located within the Facility and all public or private streets,
roads, highways, alleys, driveways, sidewalks, easements, rights of way and
appurtenances which give vehicle or pedestrian access to the Premises as more
particularly shown on Exhibit A annexed to this Lease. Under State University
Board of Trustees resolution of January 22, 1986 and further referenced in
paragraph (b) of the Patents and Inventions Policy of State University of New
York dated September 19, 1979, and amended November 16, 1988, the Premises are
considered Tenant facilities and not state university facilities for purposes of
patent and copyright ownership.
 
2.            Term. The term of this Lease shall be for two years and eleven and
one half months from June 15, 2013 (“Commencement Date”) through May 31, 2016,
(“Expiration Date”) -unless earlier terminated or extended in writing in
accordance with the terms of this Lease.
 
3.             Rent. The rent payable hereunder is $449,142 per year, which sum
shall be payable in equal monthly installments of $37,428.50 on the first day of
each month during the term of this Lease. Rent payable by Tenant under this
Lease shall be paid when due without prior demand therefor and without any
deductions or setoffs or counterclaims whatsoever.
 

Page 2 of 28

 

 

 
Any sums of money required to be paid under this Lease by Tenant in addition to
the Rent herein provided, shall be deemed “Additional Rent” due and payable
after demand therefor with the Rent next due (provided Tenant shall have been
given ten (10) days’ notice of any such Additional Rent) or as may be otherwise
provided herein. Such Additional Rent shall be deemed to be and shall constitute
Rent hereunder and shall be collectible in the same manner and with the same
remedies as if they had been Rent originally reserved herein. Tenant’s
obligation to pay Additional Rent accruing during the term of the Lease shall
survive the earlier termination and/or expiration of the term of this Lease. If
Landlord receives from Tenant any payment less than the sum of the monthly Rent
including Additional Rent and other charges then due and owing, Landlord, in its
sole discretion, may allocate such payment in whole or in part to any Rent, any
Additional Rent, and/or other charge then due or to any combination thereof.
 
Installments of the Rent and any Additional Rent payable hereunder shall be made
payable to Landlord or to such other party as Landlord may designate from time
to time by written notice to Tenant hereunder. Rent for any partial month during
the term of the Lease shall be ratably apportioned based on the actual number of
days therein.
 
4.             Services. Landlord shall supply all ordinary and necessary water,
gas, electrical, and sewage services to Tenant and Tenant shall pay the charges
for such services at the same rates charged by the local public utility
companies providing such utility, or at such discounted rate as may be available
to Tenant or Landlord within thirty (30) days of Tenant’s receipt of a bill for
the same. In addition, such services that have not been separately metered
(water and sewer) may be separately metered by Landlord and Tenant agrees to pay
for such services in accordance with such metering as set forth above. Should
Landlord decide to separately meter the Premises, the installation, maintenance
and/or repair of such meters shall be Landlord’s sole responsibility and at
Landlord’s sole cost and expense. Tenant may avail itself of other campus
services at established third-party rates. The parties acknowledge that Tenant
is eligible for discounts on such services as set forth under the Excelsior
contract with New York State.
 
All activities of the Tenant involving the facilities and services of SBU will
be consistent with applicable policies and guidelines of SBU.
 

Page 3 of 28

 

 

 
Except as otherwise expressly provided in this Lease, Landlord shall not be
liable to Tenant for any loss or damage or expense which Tenant may sustain or
incur by reason of any failure, inadequacy or defect in the character, quantity,
quality or supply of electric current furnished to the Premises for any cause
beyond Landlord’s reasonable control. No diminution or abatement of Rent,
Additional Rent, or other compensation shall be or will be claimed by Tenant,
nor shall this Lease or any of the obligations of Tenant hereunder be affected
or reduced by reason of such interruptions, stoppages or curtailments, nor shall
the same give rise to a claim in Tenant’s favor that such failure constitutes
actual or constructive, total or partial eviction from the Premises, unless such
interruptions, stoppages or curtailments have been due to the arbitrary, willful
or negligent act, or failure to act, of Landlord.
 
5.            Changes and Alterations. Tenant shall have the right to make
decorative alterations, such as painting, wall coverings and floor coverings
(collectively “Decorative Alterations”) without Landlord’s consent. In addition,
Tenant shall have the right to make non-structural changes to the Premises which
do not adversely affect any building systems and do not exceed $100,000.00 per
year in the aggregate, without Landlord’s consent, provided that Tenant provides
Landlord with a copy of any existing plans and/or sketches prior to the
commencement of work. However, Tenant shall not make any other changes to the
Premises, or any part thereof, without Landlord’s consent and Landlord’s agent
consent (currently the Office of Campus Planning, Design and Construction
hereinafter referred to as “PDC,” at SBU), which consent shall not be
unreasonably withheld, conditioned or delayed. Within fifteen (15) days of
Landlord’s receipt of any request by Tenant for approval of proposed changes to
the Premises, Landlord shall approve or disapprove (stating in reasonable detail
the reasons for any disapproval) such request. If Landlord fails to approve or
disapprove such request within said fifteen (15) day period, Landlord’s consent
to such changes shall be deemed given. All work must be approved for compliance
with applicable building codes and energy conservation codes by the CPDC Code
Compliance Manager prior to the start of any work. At Tenant’s request, Landlord
shall join in any applications for any authorizations required from any
authority in connection with any approved alterations and otherwise cooperate,
without cost, with Tenant regarding the same. Plans prepared by Tenant shall be
provided to Landlord in connection with all alterations. All alterations for
which the Landlord has provided its written consent pursuant to this Section
shall be accomplished at Tenant’s expense by contractors approved in writing by
Landlord, such consent not to be unreasonably withheld, conditioned, or delayed.
Should Landlord fail to respond to any request to approve any contractor within
fifteen (15) days after such request, such contractor(s) shall be deemed
approved.
 
With respect to any alterations described herein, Tenant agrees that it shall:
(i) obtain, prior to commencing any alterations and at its own expense, all
permits, approvals and certificates required by any governmental or
quasi-governmental authorities and provide to Landlord, upon completion, any
necessary certificates of final approval thereof as well as duplicates of all
such required permits, approvals and certificates; and (ii) cause its
contractors and subcontractors to carry such workers’ compensation, general
liability, and personal property damage insurance as Landlord may reasonably
require.
 

Page 4 of 28

 

 

 
All installations installed in the Premises at any time, either by Tenant or
Landlord on behalf of Tenant, shall be surrendered with the Premises (unless as
to any structural alterations or other types of alterations such as chemical
storage areas, radioactive areas, walk-in cold or warm rooms, changes to slab
flooring, reinforcing dividing walls, installation of blow-out safety
devices/windows, roof penetrations or the like and that create a permanent
impediment for future use of the Premises, Landlord, by written notice to Tenant
given with its consent to such alterations, elects to have them removed by
Tenant, in which event the same shall be removed by Tenant at Tenant’s expense
upon expiration of the term of this Lease.) All installations installed in the
Premises at any time (excluding movable fixtures, trade fixtures, attached
furniture, personal property not constituting leasehold improvements, and
specialty installations), either by Tenant or Landlord on behalf of Tenant,
shall, upon installation, become the property of Landlord.
 
6.            Tenant Repairs and Maintenance. Tenant shall take proper care of
the Premises including repair and maintenance of plumbing, gas, electric,
heating, cooling, ventilation, compressed air and other building systems serving
the Premises exclusively.


 
7.             Landlord Repairs and Maintenance. Notwithstanding anything above
to the contrary, Landlord shall, at its sole cost and expense, replace the HVAC
systems and all equipment and fixtures located outside the Premises but serving
the Premises at the end of their useful lives or as may otherwise be necessary
or required, unless such replacement is necessary due to damage to such systems,
equipment or fixtures caused by Tenant or its agents or employees. In addition,
Landlord, at its sole cost and expense, shall repair, maintain and replace, as
necessary or required, the structure and roof (including the roof membrane) of
the Premises and make all other structural repairs and replacements to and in
the Premises as are necessary or required to keep the same in good condition and
repair. Landlord agrees that it shall install a new roof on the Premises within
twelve (12) months after the Commencement Date. Landlord shall further (i)
maintain and make all necessary repairs to the Common Areas (as defined below)
including keeping the same clear of snow, ice and debris, (ii) keep the Common
Areas in good condition in a first class, high grade manner consistent with
reputable business standards and practices, (iii) keep the Common Areas in
compliance with all applicable federal, state and local laws and regulations and
insurance requirements and (iv) at no additional cost to Tenant, keep all
parking areas adequately lit at all times. “Common Areas” shall mean the areas
and equipment at the Facility, the Premises or of any other land or property
made available by Landlord for the safety, benefit or convenience of the Tenant
and Tenant’s employees or invitees, including but not limited to, parking areas,
driveways, truck service ways, sidewalks and curbs; entrances and exits from the
adjacent streets; traffic lights, traffic islands, landscaped areas; fencing;
lighting facilities; sprinkler system serving landscaped areas or buildings;
sewage system; directional or safety signs; pylon signs and sign panels which
identify the Premises. Notwithstanding anything to the contrary herein, if
Overlandlord fails to keep the access roads serving the Facility clear of snow
at any time during the term of this Lease and if Landlord is unable to provide
such service, Tenant may, after notice to Landlord (which may be oral) and an
opportunity to cure (which shall not exceed four (4) hours), perform such snow
removal, and Landlord shall pay the actual reasonable costs incurred by Tenant.
Such request shall be reasonably supported by invoices for the work that has
been completed.
 

Page 5 of 28

 

 

 
Tenant shall be solely responsible for the disposal of all waste in the
Premises; provided, however, Landlord shall, at its sole cost and expense,
promptly dispose of and remediate any pre-existing Hazardous Materials (as
hereinafter defined) at the Premises. Subject to Landlord’s repair obligations
and except as otherwise expressly provided herein, Tenant hereby assumes the
full and sole responsibility for the condition, operation, repair, replacement,
maintenance and management of the Premises.
 
Except as specifically provided in this Lease, there shall be no allowance to
Tenant for a diminution of rental value and no liability on the part of Landlord
by reason of inconvenience, annoyance or injury to business arising from
Landlord, Tenant or others making any repairs, alterations, additions or
improvements in or to any portion of the Premises or in and to the fixtures,
appurtenances or equipment thereof in accordance with the provisions of this
Lease. Landlord agrees that in performing any repairs, alterations, additions or
improvements in or to any portion of the Premises or the Facility or in or to
the fixtures, appurtenances or equipment thereof, Landlord shall use
commercially reasonable efforts not to interfere with Tenant’s conduct of its
business at the Premises. The provisions of this Article with respect to the
making of repairs shall not apply in the case of fire or other casualty which
are dealt with in Article 22 hereof.
 
8.            Security Deposit. Tenant agrees to provide an amount equal to
$50,000.00, as a security deposit to be held by Landlord in trust in a separate,
non-interest bearing account for the faithful performance and observance by
Tenant of the terms, provisions and conditions of this Lease. If Tenant pays the
rents and performs all of its other obligations under this Lease, Landlord will
return the unused portion of the security deposit within thirty (30) days after
the end of the term of this Lease. It is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this Lease
beyond applicable notice and cure periods, including, but not limited to, the
payment of Rent and Additional Rent, Landlord may use, apply or retain the whole
or any part of the security so deposited to the extent required for the payment
of any Rent and Additional Rent or any other sum as to which Tenant is in
default or for any sum which Landlord may reasonably expend or may be required
to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this Lease. In the event Landlord applies or retains
any portion or all of the security deposited, Tenant shall forthwith restore the
amount so applied or retained so that at all times the amount deposited shall be
the sum stipulated above.
 

Page 6 of 28

 

 

 
In the event of a sale or assignment of Landlord’s leasehold interest in the
Building, Landlord shall have the right to transfer the security to the
assignee. Landlord shall thereupon be released by Tenant from all liability for
the return of such security, and Tenant agrees to look to the new landlord
solely for the return of said security. It is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new
landlord. Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as security and that
neither Landlord nor its successors or assigns shall be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.
 
9.   Rules and Regulations. Tenant shall comply with established Landlord and
SBU regulations (including, but not limited to, SBU environmental rules and
regulations) and policies provided that same are not discriminatorily applied
within the Facility and copies thereof shall be delivered to Tenant in advance
of the enforcement thereof, and all laws, rules, orders, regulations, and the
requirements of federal, state and municipal governments applicable to Tenant’s
use of the Premises. Tenant shall obtain and keep in force at its sole cost and
expense any permits or licenses which may be required in this jurisdiction for
conduct of its operations and shall exhibit same to Landlord or SBU upon
request.
 
10.   No Relationship Between Tenant and SBU or NYS. Tenant specifically agrees
that, notwithstanding anything contained herein to the contrary, this Lease does
not create a relationship of landlord and tenant between the State of New York
or the State University of New York and Tenant regarding the use of New York
State controlled property including the Premises to which this Lease relates.
 
11.   Conflict Between Lease and New York State or SBU. Tenant specifically
agrees that any portion of this Lease which relates to the use of New York State
controlled property and which is inconsistent with the laws of New York State or
which in any way conflicts with the purpose or objective of the State University
of New York or SBU shall be void and of no further force and effect.
 
12.   Condition of Premises. Landlord shall deliver the Premises to Tenant broom
clean, free of all tenancies and in compliance with all applicable laws. Except
as set forth in the preceding sentence or as specifically set forth elsewhere in
this Lease, Tenant agrees to accept the Premises as-is and, except as set forth
above, specifically agrees to pay all additional costs related to any
alterations of the Premises during the term of this Lease. Landlord shall not be
required to provide furnishings, fixtures or decorations in the Premises. At
Tenant’s sole cost and expense, Landlord will permit Tenant to install
equipment, furniture and furnishings in the Premises and the removal of Tenant’s
equipment, furniture and decorations at the end of the term of this Lease, or
upon any extension or earlier termination thereof. In the event Tenant fails to
so remove any of its equipment, furniture and decorations, same shall be deemed
abandoned and Landlord may do so at Tenant’s expense. Landlord shall ensure that
the plumbing, electric, heating and cooling systems and the elevators are fully
operational and in good working order before the Commencement Date.



Page 7 of 28

 

 

 
13.           Use. Tenant shall use and occupy the Premises for purposes of
developing technology related to DNA encryption, biotech security, counterfeit
protection, and authentication and for any other related and lawful purpose,
which uses (those expressly set forth herein and any related thereto) are
consistent with the Program Policy Statement set forth in the Ground Lease
(“Permitted Use”). Tenant shall have the right, so long as this Lease shall
remain in effect, to enter upon the SBU campus for the purposes set forth
herein. However, if, in the reasonable judgment of Landlord, any activity of
Tenant or its personnel or clients is deemed incompatible with the purposes
contemplated by this Lease, then such activity shall constitute a default by
Tenant under this Lease if the same is not altered within thirty (30) days after
Tenant’s receipt of Notice from Landlord of such incompatibility or such earlier
time period as may be provided under the Ground Lease.
 
14.           No Representation. Tenant specifically agrees not to hold itself
out as representing the State of New York, the State University of New York, The
Research Foundation of SUNY, SBU or Landlord in connection with the use of New
York State owned property to which this Lease relates, if any, nor shall the
name of the State of New York, the State University of New York, The Research
Foundation of SUNY, SBU or Landlord be used by Tenant for any purpose without
prior, specific written approval of the party whose name is to be used.
 
15.           Indemnification and Hold Harmless. Tenant assumes all risks
incidental to its use of the Premises, appurtenances and surrounding grounds.
Tenant shall be solely responsible for any and all accidents and injuries to
persons (including death) caused by the acts or omissions of Tenant, including
to Tenant’s agents, employees, licensees and invitees. Tenant shall be solely
responsible for property damage caused by the acts or omissions of Tenant, its
agents, employees, licensees and invitees. Tenant hereby covenants and agrees to
indemnify and hold harmless the State of New York, the State University of New
York, The Research Foundation of SUNY, SBU or Landlord and their respective
directors, shareholders, members, contractors, managers, principals, trustees,
officers employees, agents, contractors and assigns (collectively, the
“Indemnified Parties”) against and from (i) any and all claims against the
Indemnified Parties of whatever nature arising from any acts or omissions of
Tenant, its contractors, licensees, subtenants, agents, servants, employees,
invitees or visitors, (ii) all claims against the Indemnified Parties arising
from any accident, injury or damage whatsoever caused to any person or to the
property of any person and occurring during the term of this Lease in or about
the Premises, and (iii) all claims against the Indemnified Parties arising from
any accident, injury or damage occurring outside of the Premises but anywhere
within or about the Facility, where such accident, injury or damage results or
is claimed to have resulted from an act or omission of Tenant or Tenant’s
agents, employees, subtenants, invitees or visitors (collectively “Claims”).
This indemnity and hold harmless agreement shall include indemnity from and
against any and all liability, fines, suits, demands, reasonable costs and
expenses of any kind or nature incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof. Tenant further agrees,
upon request, to assume the defense of and to defend, at its own cost and
expense, any such Claims brought at any time against the Indemnified Parties.



Page 8 of 28

 

 

 
16.           Insurance. During the term, Tenant shall maintain with responsible
companies reasonably approved by Landlord:
 
                                   (i)               Intentionally Omitted;
 
(ii)             Commercial General Liability Insurance against all claims,
demands or actions for personal injury to or death of any person in an amount of
not less than $1,000,000.00 per occurrence liability limit, umbrella liability
coverage of $4,000,000.00 and not less than $1,000,000.00 general aggregate
liability limit for damage to property made by or on behalf of any person,
arising from, related to, or in any way connected with the conduct and
operations of Tenant’s use or occupancy of the Premises, or caused by actions or
omissions to act, where there is a duty to act, of Tenant, its agents, servants
and contractors, which insurance shall name Landlord, the State of New York, the
State University of New York, the Research Foundation of SUNY and SBU, the State
of New York, and Landlord’s managing agent as additional insureds, and such
insurance shall be endorsed to provide that the insurance shall be primary and
not contributory to any similar insurance carried by Landlord;
 
(iii)            fire insurance, with such extended coverage, vandalism,
malicious mischief and sprinkler leakage endorsements attached as Landlord
reasonably may, from time to time, require, covering all fixtures and equipment,
stock in trade, furniture, furnishings, improvements or betterments installed or
made by Tenant in, on or about the Premises to the extent of at least 90% of
their replacement value, without deduction for depreciation, but in any event in
an amount sufficient to prevent Tenant from becoming a co-insurer under
provisions of applicable policies;
 
(iv)             worker’s compensation insurance covering all persons employed
by Tenant or in connection with any work performed by Tenant; and
 
(v)             business interruption insurance.
 
Nothing shall be construed herein to limit any of Tenant’s contractual
obligations under the terms of this Lease except as otherwise expressly provided
hereinabove, and the minimum limits of liability set forth in (ii) above may be
achieved by including Tenant’s primary coverage and Tenant’s excess liability
(umbrella) coverage allocable to the Premises.
 

Page 9 of 28

 

 

 
All of Tenant’s insurance may be provided under blanket policies and shall
provide that it shall not be subject to cancellation, termination or change
except after at least thirty (30) days prior written notice to Landlord. All
policies required pursuant to this Article or duly executed certificates for the
same shall be deposited with Landlord not less than one (1) day prior to the day
Tenant takes occupancy. Renewals of said policies shall be deposited with
Landlord not less than fifteen (15) days prior to the expiration of the term of
such coverage. Notwithstanding anything in this Lease to the contrary, Landlord
and Tenant mutually agree that with respect to any loss which is covered by
insurance then being carried by the party suffering a loss, or being carried by
another party under which the party suffering the loss is an additional insured
or loss-payee or required to be carried by such party, or as to any coverage
which Landlord waives Tenant’s obligation to provide insurance, the party
suffering a loss, releases the other of and from any and all claims with respect
to such loss to the extent of such insurance; and they further agree to evidence
such waiver by endorsements in their respective insurance policies. In the event
that an extra premium is payable by either party as a result of this provision,
the other party shall reimburse the party paying such premium the amount of such
extra premium. If, at the written request of one party, the requirement that
this release and nonsubrogation provision be contained in the other party’s
insurance policy or policies is waived, then the obligation of reimbursement
shall cease for such period of time as such waiver shall be effective, but
nothing contained in this Article shall be deemed to modify or otherwise affect
releases elsewhere herein contained of either party from liability from claims.
 
During the term, Landlord shall maintain, and Tenant shall pay to Landlord as
Additional Rent the premiums therefor, insurance against loss or damage by fire
(and against such other risks as would be covered by “SPECIAL-FORM” insurance to
the extent that such insurance is reasonably available), in an amount not less
than 100% of the then full insurable value of the Building and building
equipment. The term “full insurable value” shall mean the actual replacement
value (excluding foundation and excavation costs) and said “full insurable
value” shall be reasonably determined by Landlord or Landlord’s insurance
carrier. Tenant shall pay to Landlord as Additional Rent the premiums for such
insurance within thirty (30) days after bills therefor are mailed to Tenant.
 

Page 10 of 28

 

 

 
17.           Notice. Any notice (“Notice”) to either party hereunder must be in
writing, signed by the party giving it or such party’s attorney, and shall be
served either by (i) hand delivery, (ii) certified mail, return receipt
requested, or (iii) nationally recognized overnight carrier and addressed as
follows:


TO LANDLORD:
TO TENANT:
Long Island High Technology Incubator, Inc.
Prior to the Commencement Date:
25 Health Sciences Drive
Applied DNA Sciences, Inc.

   
Stony Brook, New York 11790
25 Health Sciences Drive
 
Stony Brook, New York 11790;
   
Attn: Anilkumar- Dhundale, PhD
Attn: Chief Financial Officer
     
thereafter:
 
Applied DNA Sciences, Inc.
 
50 Health Sciences Drive
 
Stony Brook, New York 11790
     
Attn: Chief Financial Officer
 



WITH A COPY TO:
WITH A COPY TO:
Farrell Fritz, P.C.
Fulbright & Jaworski L.L.P.
1320 RXR Plaza
666 Fifth Avenue
Uniondale, NY 11556
New York, NY 10103
Attn: Robert E. Sandler, Esq.
Attn.: Merrill M. Kraines, Esq.

 
or to such other addresses as may be designated by the party giving it in
writing. All Notices become effective upon (i) receipt, if delivered by hand,
(ii) delivery, if delivered by overnight carrier, and (iii) three (3) days after
posting, if delivered by certified mail.
 
18.          Renewal Option. Provided that Tenant is not in default hereunder
past all applicable notice and cure periods at the time of the election of the
respective renewal term or the date of commencement of same, Tenant shall have
the right to renew this Lease at its option for two (2) additional three (3)
year periods, commencing at the end of the then current term (the “renewal
term”), by providing written notice of its intent to renew to Landlord at least
one hundred and eighty (180) days prior to the expiration of the then current
term of this Lease, time of the essence. If the option to renew is exercised by
Tenant, the renewal period shall be upon the same terms and conditions as set
forth herein except that the Rent for the renewal term shall be subject to
increase but not decrease, based upon the percentage increase, if any, in the
Consumer Price Index during the initial term of this Lease as more fully set
forth below:
 

Page 11 of 28

 

 

 
 
(a)
The term “Consumer Price Index” or “CPI” shall mean the Consumer Price Index
published by the Bureau of Labor Statistics of the United States Department of
Labor, all items, relating to New York, New York - Northeastern New Jersey, for
Urban Wage Earners and Clerical Workers with 1982/1984=100, as the basis of
calculation.

 
 
(b)
The term “Base Price Index” shall mean the CPI for the month of May, 2013.

 
 
(c)
The Rent for a renewal term shall be calculated by increasing the Rent in effect
during the initial term of this Lease by that amount derived by multiplying
$449,142 by a percentage equal to a fraction, the numerator of which shall be
the excess, if any, of the CPI for the month immediately preceding the
commencement date of the renewal term over the Base Price Index, and the
denominator of which shall be the Base Price Index.

 
 
(d)
In the event that the Consumer Price Index ceases to use 1982/1984=100 as the
basis of calculation or if a substantial change is made in the terms or number
of items contained in the CPI or if the CPI is altered, modified, converted or
revised in any other substantial way, then Landlord and Tenant shall agree upon
the use of an alternative and reliable governmental publication evaluating
substantially all the information used in determining the CPI and which most
closely resembles the CPI in order to effectuate the intent of the parties as
set forth above.

 
19.           Additional Terms and Conditions. In addition to those otherwise
set forth herein, this Lease is subject to the following terms and conditions:
 

 
(a)
General institutional services provided to the Tenant by SBU at the request of
Tenant must be paid for promptly after receipt by Tenant of a bill for the same.

 

 
(b)           Tenant may provide employment opportunities for SBU students
during the academic year subject to student employment policies.

 
 20.           Subletting and Assignment. Tenant shall not sublease, assign,
mortgage, pledge, encumber the Premises or in any manner transfer the Lease or
part thereof without the prior written consent of Landlord, which consent may
not be unreasonably withheld, conditioned or delayed unless such sublease shall
be in conflict with the stated purposes in the January 22, 1986 Resolution of
the State University of New York Board of Trustees “Use of University Facilities
by Emerging Technology Enterprises” (SUNY Document Number 5604; furnished upon
request), and the Incubator Guidelines and Procedures of the State University of
New York at Stony Brook (furnished upon request). Landlord may assign this Lease
in accordance with existing mortgage and loan agreements or otherwise, provided
that any assignee delivers to Tenant an assignment and assumption agreement and
any new mortgagee delivers to Tenant a subordination and non-disturbance
agreement in the customary form of such mortgagee. This Lease shall not
constitute a partnership or joint venture agreement between the parties hereto.
 

Page 12 of 28

 

 

 
Except where Tenant is a publicly traded corporation, any assignment, transfer,
disposition, sale or acquiring of a controlling interest in Tenant to or by any
person, entity or group of related persons or affiliated entities, whether in a
single transaction or in a series of related and unrelated transactions shall be
deemed to constitute an assignment of the Lease. For purposes of the immediately
preceding sentence, a “controlling interest” of Tenant shall mean fifty (50%)
percent or more of the aggregate issued and outstanding equitable interest
(whether stock, partnership interest or otherwise) thereof.
 
Notwithstanding anything to the contrary herein, Tenant shall have the right,
without the consent of Landlord, to assign its interest in this Lease or
sublease the Premises to a parent, subsidiary or affiliate of Tenant, any entity
under common control with Tenant or any entity which is a direct or indirect
successor to Tenant either by merger or consolidation, or in connection with the
transfer of all of the business and assets of the Tenant or a public offering of
Tenant’s stock. No such assignment or sublease shall be valid unless, within ten
(10) days after the effective date thereof, Tenant shall deliver to Landlord (i)
a duplicate original instrument of assignment or sublease in form and substance
reasonably satisfactory to Landlord, duly executed by Tenant, and (ii) in the
case of an assignment, an instrument in form and substance reasonably
satisfactory to Landlord, duly executed by the assignee, in which such assignee
shall assume observance and performance of and to be personally bound by, all of
the terms, covenants and conditions of this Lease on Tenant’s part to be
observed and performed. Nothing herein shall be construed to release assignor
from any of its obligations under this Lease in the event of any assignment of
this Lease.
 
Notwithstanding anything to the contrary herein, Landlord shall not unreasonably
withhold its consent to any assignment or subletting of all or a portion of the
Premises provided that the following further conditions shall be fulfilled:
 
1.           Tenant shall not then be in default hereunder beyond the time
herein provided, if any, to cure such default;
 
2.           The proposed assignee or subtenant shall be engaged in a business,
and propose to use the Premises for the Permitted Use and in accordance with the
Ground Lease; and
 
3.            In Landlord’s reasonable judgment the proposed assignee or
subtenant shall have a financial standing acceptable to Landlord, taking into
consideration Tenant’s obligations under this Lease, and is engaged in a
business on the Premises or the relevant part thereof, which is limited to a use
substantially similar to the use expressly permitted under this Lease. Nothing
shall be construed herein to release assignor from any of its obligations under
this Lease in the event of such assignment of this Lease. Notwithstanding
anything to the contrary herein, if Landlord has not responded to Tenant’s
request for Landlord’s consent to any assignment or subletting within thirty
(30) days, Landlord’s consent shall be deemed given.
 

Page 13 of 28

 

 

 
Nothing in this Lease or any assignment, subletting, encumbrance or transfer of
this Lease or any part thereof shall be deemed to permit the use of the Premises
in any manner other than that authorized by Article 13 of this Lease without the
prior consent of Landlord, which shall not be unreasonably withheld,
conditioned, or delayed.
 
 21.          Default. Each of the following is a “Default” by Tenant under this
lease: If Tenant (i) fails to pay any the Rent, any additional rent or other
charges as herein specified and such failure continues for ten (10) days after
Tenant’s receipt of written notice from Landlord specifying such failure, (ii)
fails to fulfill any of the covenants, agreements or obligations of this Lease
and such failure continues for thirty (30) days after Tenant’s receipt of
written notice from Landlord specifying such failure, or, if such default cannot
reasonably be cured within thirty (30) days, so long as Tenant has undertaken
and is diligently pursuing a cure for such default, the same shall not be
considered a Default, or (iii) if Tenant fails to comply with any laws, rules,
regulations or requirements of the Federal, State or local governments or of SBU
applicable to Tenant’s use of the Premises and such failure continues for thirty
(30) days after Tenant’s receipt of written notice of the same (or such shorter
notice if necessary due to any event of emergency), or (iv) if Tenant shall
file, or there shall be filed against Tenant, a petition in bankruptcy or
insolvency and such petition is not withdrawn within one hundred twenty (120)
days of the filing of the same, or (v) if Tenant shall be adjudicated a
bankrupt, or make an assignment for the benefit of creditors, or take advantage
of any insolvency act.
 

Page 14 of 28

 

 

 
In the event of one or more of such Defaults, Landlord shall have the right to
terminate this Lease upon fifteen (15) days written Notice to Tenant (the
“Termination Notice”) and this Lease shall terminate on the fifteenth day after
receipt by Tenant of such Termination Notice. In such event, (i) Rent and
Additional Rent under this Lease up to the date of termination shall be
immediately due and payable, together with such reasonable expenses as Landlord
may incur for reasonable attorneys’ fees, brokerage fees and/or putting the
Premises in good order or for preparing the same for re-rental; (ii) Landlord
may re-let the Premises or any part or parts thereof, either in its own name or
otherwise, for a term or terms which may, at its option, be shorter or longer
than the period which would otherwise have constituted the remainder of the term
of this Lease and may grant concessions or free Rent, to such extent as Landlord
in Landlord’s reasonable judgment considers advisable and necessary to re-let
the same; and (iii) Tenant or its successors shall also pay the Landlord as
liquidated damages for the failure of Tenant to observe and perform its
covenants contained herein any deficiency between the Rent and Additional Rent
hereby reserved and the net amount, if any, of the rents collected on account of
any lease or leases of the Premises or parts thereof to a third party in an
arm’s-length transaction, for each month of the period which would otherwise
have constituted the remainder of the term of this Lease. In computing such
liquidated damages, there shall be added to said deficiency such reasonable
expenses as Landlord shall incur in connection with such re-letting, such as
reasonable attorneys’ fees, brokerage, advertising and for restoring the
Premises to or keeping same in good working order. Any such liquidated damages
shall be paid in monthly installments in the manner specified in this Lease and
any suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding. Upon Landlord’s permitted entry
hereunder, Landlord, at its option, may make such alterations, repairs,
replacements and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of re-letting the Premises, and
the making of such alterations and decorations shall not operate or be construed
to release Tenant from liability hereunder. Landlord shall in no event be liable
in any way whatsoever for failure to re-let the Premises, or, in the event that
the Premises are re-let, for reasonable failure to collect the Rent thereof
under such re-letting, and, in no event shall Tenant be entitled to receive any
excess of such net rent collected above the sums payable by Tenant to Landlord
hereunder. Mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy in law or equity. Tenant hereby expressly waives
any and all rights of redemption granted by or under any present or future laws
in the event of Tenant being evicted or dispossessed, for any cause, or in the
event of Landlord obtaining possession of the Premises by reason of the
violation of Tenant of any of the covenants and conditions of this Lease, or
otherwise. In the event of any such default, reentry, expiration or
dispossession, Tenant and its personnel shall immediately vacate the Premises
and Landlord may (but without obligation) re-enter and re-let the Premises,
without liability of any kind to Tenant. Termination by Landlord as set forth
above shall not relieve the Tenant of its obligations under this Lease and shall
impose no obligation upon Landlord to make any effort or incur any expense to
re-let the Premises; provided, however, that if Landlord does re-let the
Premises then Tenant shall receive a credit for any rent received by Landlord
after deducting any actual out-of- pocket expenses, reasonable attorneys’ fees
or actual brokerage commissions incurred in re-letting the Premises. Landlord
may without additional notice re-enter the Premises, and dispossess Tenant and
the legal representative of Tenant or other occupant of the Premises by summary
proceedings and hold the Premises as if this Lease had not been made, and Tenant
and its legal representative or other occupant of the Premises hereby waive the
service of notice of intention to re-enter or to institute legal proceedings to
that end.
 

Page 15 of 28

 

 

 
In the case of any such default beyond applicable grace, notice, and cure
periods and subsequent re-entry, expiration and/or dispossess by summary
proceedings or otherwise, as aforesaid, the Rent and Additional Rent due at the
time of said default shall become due thereupon and be paid up to the time of
such re-entry, dispossess and/or expiration.
 
It is stipulated and agreed that in the event of the termination of this Lease
pursuant to the provisions of this Article, Landlord shall forthwith,
notwithstanding any other provisions of this Article or of this Lease to the
contrary, in lieu of its remedies contained in the foregoing paragraph, be
entitled to recover from Tenant as and for liquidated damages an amount equal to
the difference between the Rent and Additional Rent for the unexpired portion of
the term of this Lease and the then fair market value rental of the Premises,
discounted at the rate of four (4%) percent per annum to present worth.
 
 22.          Casualty. In the event of a partial or total destruction of the
improvements on the Premises, Tenant shall repair, restore, replace, or
reconstruct the affected improvements within one hundred eighty (180) days after
the receipt by Tenant of insurance proceeds, subject to force majeure events, or
if the Premises cannot be repaired, restored, replaced, or reconstructed within
such one hundred eighty (180) day period, within a reasonable time thereafter
provided that Tenant diligently prosecutes such repair, restoration,
replacement, or reconstruction to a condition comparable to their condition at
the time of such destruction, subject to applicable law at the time of such
repair, restoration, replacement, or reconstruction. Landlord shall promptly
endorse any checks payable to Landlord or jointly payable to Landlord and Tenant
(and, if applicable, Leasehold Mortgagee), in connection with such proceeds and
shall deliver the same to Tenant, in trust to pay the costs of such repair,
restoration, replacement, or reconstruction or deposit them as provided below:
 
(i)            If the proceeds do not exceed $250,000, Landlord shall pay the
proceeds to the Tenant, which proceeds Tenant agrees shall be received in trust
to pay the costs of such repair, restoration, replacement, or reconstruction; or
 
(ii)           If the proceeds exceed $250,000 (the “Major Casualty Proceeds”),
such Major Casualty Proceeds shall be deposited into a trust account of Landlord
and Tenant, controlled by both Landlord and Tenant, to be held at a federally
insured bank selected by Tenant with its principal office in the State of New
York and having capital of not less than $200,000,000, and to be used solely for
such repair, restoration, replacement, or reconstruction, which Major Casualty
Proceeds shall be disbursed to Tenant as follows:
 
 

Page 16 of 28

 

 

 
Landlord shall authorize the Major Casualty Proceeds to be disbursed to Tenant
from such trust account, from time to time, but not more often than once a
month, within thirty (30) days after receipt by Landlord of (a) with respect to
any costs incurred by Tenant for any engineering, architectural or other
professional fees, a paid invoice therefor, or (b) with respect to all other
requisitions, (i) a request for payment executed by Tenant and accompanied by a
completed requisition for payment (in form issued by the American Institute of
Architects), certified by Tenant’s architect stating: (w) the amount of payment
being requested, (x) the percentage of completion attained with respect to the
repair, restoration, replacement, or reconstruction of the Premises, and the
total cost estimated to be incurred by Tenant with respect to such repair,
restoration, replacement, or reconstruction, (y) the aggregate amount
theretofore expended with respect to such repair, restoration, replacement, or
reconstruction, (z) that the portion of such repair, restoration, replacement,
or reconstruction theretofore completed has been completed to the satisfaction
of Tenant’s architect, substantially in accordance with Tenant’s plans and
specifications and substantially in compliance with all applicable laws,
ordinances, regulations and requirements of all public authorities having
jurisdiction over the Premises, (ii) invoices from the consultants, vendors,
contractors, subcontractors or materialmen for which payment is requested, and
(iii) lien waivers (with respect to such portion of such repair, restoration,
replacement, or reconstruction being paid at such time, to the extent
obtainable, and in any event with respect to those portions of such repair,
restoration, replacement, or reconstruction for which payments have theretofore
been made).
 
Tenant shall cause to be prepared and delivered to Landlord, for approval, a set
of final plans and specifications with respect to such repair, restoration,
replacement, or reconstruction setting forth a reasonable description of such
repair, restoration, replacement, or reconstruction. Such plans and
specifications shall include the identities of the proposed general contractors
to whom Tenant proposes to offer such repair, restoration, replacement, or
reconstruction work for bidding. Landlord and Overlandlord shall have ten (10)
days from receipt of such plans and specifications to review the same and to
advise Tenant in writing of any respect in which Landlord reasonably determines
such plans and specifications need to be modified in order to protect the safety
and structural integrity of the Premises. Landlord and Tenant shall cooperate in
good faith in meeting Tenant’s operational requirements and Tenant’s time
requirements for completing such repair, restoration, replacement, or
reconstruction.
 
Tenant will begin such repair, restoration, replacement, or reconstruction as
soon as reasonably practicable after delivery of the insurance proceeds therefor
to Tenant and will prosecute such repair, restoration, replacement, or
reconstruction to completion with diligence, subject, however, to force majeure
events (as such term is hereinafter defined). Such repair, restoration,
replacement, or reconstruction will be completed free and clear of mechanics or
other liens, and in accordance with the building codes and all applicable laws,
ordinances, regulations, or orders of any public authority affecting such
repair, restoration, replacement, or reconstruction, and also in accordance with
all requirements of the insurance rating organization, or similar body.
 

Page 17 of 28

 

 

 
If the Premises shall be rendered totally or partially untenantable by reason of
any such damage, all Rent and any Additional Rent payable hereunder shall be
proportionately abated based on the portion(s) of the Premises rendered
untenantable or unusable for the normal conduct of Tenant’s business until such
time as such repair, restoration, replacement, or reconstruction of the Premises
is completed, and Tenant has completed installations of Tenant’s equipment,
movable fixtures, trade fixtures, attached furniture, personal property and
specialty installations (such installations not to exceed sixty (60) days from
the date of substantial completion of such repair, restoration, replacement or
reconstruction of the Premises). Tenant hereby expressly waives the provisions
of paragraph 227 of the New York Real Property Law, and of any successor law or
like import then in force, and Tenant agrees the provisions of this paragraph
shall govern and control in lieu thereof.
 
Notwithstanding the foregoing provisions of this Article 22, if during the last
year of the term of this Lease, the Premises shall be totally damaged or
rendered wholly untenantable by fire or other casualty, or partially damaged or
rendered untenantable to the extent of fifty percent (50%) or more of the
rentable square feet of the Premises, then in such event Landlord or Tenant may
give to the other party within ninety (90) days after such fire or other
casualty notice of termination of this Lease and in the event such notice is
given this Lease shall come to an end and expire upon the expiration of said
ninety (90) days with the same effect as if the date of expiration of said
ninety (90) days were the expiration date set forth herein and all Rent and any
Additional Rent shall be apportioned as of such date and any prepaid portion for
any period after such date shall be refunded by Landlord to Tenant and all fire
and casualty insurance proceeds required hereunder shall be paid to Landlord.
 
23.           Estoppel Certificates. Landlord and Tenant shall, at any time and
from time to time, within fifteen (15) days following its receipt of a request
from the other party, sign, acknowledge and deliver to the requesting party a
certification that (a) this Lease is in full force and effect and has not been
modified (or, if modified, setting forth all modifications), (b) the date to
which the Rent has been paid, (c) stating whether or not, to the best of its
knowledge, there is then a default or any event has occurred which, with the
serving of notice or the passage of time, or both would give rise to a default
which would give either party the right to terminate this Lease, and (d) any
other certification reasonably requested by Landlord or Tenant. It is intended
that any such statement may be relied upon by anyone with whom the party
requesting such certificate may be dealing.
 
24.            Requirements of Law. Tenant shall give prompt notice to Landlord
of any notice it receives of the violation of any law or requirements of any
governmental authority with respect to the Premises or the use or occupation
thereof. Tenant shall promptly comply with all present and future laws, orders
and regulations of all state, federal, town, municipal and local governments,
departments, commissions and boards or any direction of any public officer
pursuant to law, and all orders, rules and regulations of the New York Board of
Fire Underwriters or any similar body which shall impose any violation, order or
duty upon Landlord or Tenant with respect to the Premises (and in the event such
compliance can only be completed by Landlord, then Landlord shall effect such
compliance at Tenant’s sole cost and expense, to the extent such cost and
expense is reasonable and necessary); however, nothing set forth above shall
require Tenant to make any structural alterations or repairs to the roof of the
Premises unless such damage is caused by Tenant or its agents or employees.
Tenant shall pay all reasonable costs, expenses, fines, penalties or damages,
which may be imposed upon Landlord by reason of Tenant’s failure to comply with
the provisions of this Article.
 

Page 18 of 28

 

 

 
25.            Access To Premises: Right To Perform. Landlord shall have the
right upon reasonable advance written notice to Tenant, subject to all
reasonable security precautions required by Tenant, to enter and pass through
the Premises at reasonable times to examine the same to ensure that Tenant is in
compliance with the terms of this Lease and to make such repairs, improvements
or additions as Landlord may be required to make hereunder. Landlord may (upon
reasonable advance written notice to Tenant) and accompanied by a representative
of Tenant, exhibit the Premises to prospective purchasers or lenders (and to
prospective tenants during the year prior to the expiration of the term of this
Lease as may be extended by any remaining renewal options), at reasonable hours
and without unreasonably interfering with Tenant’s business. If Tenant shall
default in the observance or performance of any obligation of Tenant under this
Lease, then, unless otherwise provided elsewhere hereunder, Landlord may,
subject to the terms hereinabove, perform such obligation of Tenant without
hereby waiving such default and if Landlord, in connection therewith, incurs any
costs including, but not limited to, reasonable attorneys’ fees in instituting,
prosecuting or defending any action or proceeding, such costs with interest at
the rate of twelve (12%) percent per annum, shall be deemed to be Additional
Rent hereunder and shall be paid by Tenant to Landlord within thirty (30) days
of rendition of any bill or statement to Tenant therefor. Notwithstanding
anything to the contrary herein, whenever Landlord or Overlandlord shall access
the Premises, Landlord or Overlandlord, as applicable, shall be accompanied by a
representative of Tenant (except in the case of emergencies when no such
representative shall be available), shall use all commercially reasonable
efforts to minimize any interference with Tenant’s business, and shall conform
with Tenant’s security and confidentiality procedures for the Premises when
accessing the Premises, provided such security and confidentiality procedures
have been provided by Tenant to Landlord.
 
26.            Parking. Landlord hereby grants to Tenant on a non-exclusive
basis the right to park for use by Tenant and Tenant’s guests and invitees in
the automobile parking areas at the Facility. Landlord shall not be responsible
to Tenant for enforcing Tenant’s rights set forth herein or for violation of
said rights by other tenants of the Facility, by third parties, or guests or
visitors to the Facility.
 

Page 19 of 28

 

 

 
27.            Hazardous Substances. Neither Landlord nor Tenant shall cause or
permit any Hazardous Material (as hereinafter defined) to be brought upon, kept
or used in or about the Premises by Landlord or Tenant, its agents, employees,
contractors or invitees except in quantities and in a manner not prohibited by
applicable Governmental Laws (defined below) and in connection with Landlord’s
or Tenant’s business or incidental thereto. Tenant further covenants and agrees
that it shall not discharge any Hazardous Material in the ground or sewer
disposal system. If Tenant breaches the obligations stated in the preceding
sentences, or if the presence of Hazardous Material on the Premises caused by
Tenant, its employees, contractors, invitees, agents, servants, tenants or
assigns, results in contamination of the Premises or if there is such a
discharge, then Tenant shall (A) immediately give Landlord written notice
thereof, and (B) indemnify, defend and hold harmless Landlord from any and all
claims, judgments, damages, penalties, fines, costs, liabilities or losses which
arise during or after the term as a result of such breach, contamination, or
discharge. The foregoing indemnification includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remediation, removal or restoration work required by any federal, state or local
governmental agency or political subdivision. Without limiting the foregoing, if
the presence of any Hazardous Material within the Premises caused or permitted
by Tenant results in any contamination of the Premises or any other part of the
Land, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Premises or any facility or property of Landlord to the
condition existing prior to the introduction of any such Hazardous Material.
 
As used herein, the term “Governmental Laws” means all federal, state, regional,
and local statutes, ordinances, rules, regulations, guidelines, and the like,
and any notices and orders issued pursuant to any of the foregoing, concerning
Hazardous Materials or public health and the environment. As used herein, the
term “Hazardous Materials” means any pollutants, hazardous or toxic materials,
substances or wastes, including, but not limited to: petroleum and petroleum
products and derivatives; asbestos; radon; polychlorinated bi-phenyls (PCBs);
urea-formaldehyde foam insulation; explosives; radioactive materials; laboratory
wastes and medical wastes (including, without limitation, contaminated clothing,
body fluids, contaminated medical instruments and equipment, catheters, used
bandages, gauzes, needles and other sharps); and any chemicals, materials or
substances designated or regulated, as hazardous or as toxic substances,
materials, or wastes under any Governmental Laws.
 
Landlord and its agents shall have the right, but not the duty, to inspect the
Premises as permitted by Article 25 of this Lease and without limitation to
determine whether Tenant is complying with the terms of this Article. If Tenant
is not in compliance with the provisions of this Article, and thereafter fails
to comply with this Article within fifteen (15) days after written notice from
Landlord, or if such compliance cannot be achieved within such fifteen (15) day
period, and Tenant promptly commences and diligently proceeds to cure same, then
within such additional reasonable time period, except that in the event of an
emergency or where Landlord would otherwise suffer liability or damages for such
non-compliance, no such cure period shall be required, Landlord shall have the
right to immediately enter upon the Premises to remedy said noncompliance upon
reasonable notice at Tenant’s expense and any expense incurred by Landlord shall
be paid by Tenant upon demand and shall be deemed Additional Rent.
 

Page 20 of 28

 

 

 
Tenant acknowledges that Tenant shall be solely responsible for the proper and
legal disposal of all medical, toxic and so-called “red bag” waste, as same may
be defined from time to time, by all regulatory authorities having jurisdiction.
Landlord shall have no liability to any person or entity in this regard. Tenant
shall comply with all regulations issued by the federal government, New York
State, the County of Suffolk, or any other agency, municipality or regulatory
authority having jurisdiction with respect to the generation, storage and
disposal of such waste. In addition, Tenant shall be required, at its own cost
and expense to contract with a licensed medical and toxic waste disposal company
for the disposal of all syringes, needles and other medical, toxic and red bag
waste. Tenant shall furnish Landlord with a copy of the contract for disposal
and renewals thereof upon request therefor. Failure (a) to maintain the
aforesaid contract continuously and to furnish Landlord with evidence that the
contract is in full force and effect upon Landlord’s request, or (b) to properly
dispose of all medical, radioactive, toxic and red bag waste, shall be a
material default under this Lease. Any failure by Landlord to take any action
with respect to obtaining from Tenant all contracts and renewals, shall in no
way relieve Tenant of its responsibility to provide same and to dispose of all
such medical, toxic and red bag waste pursuant to all applicable law. Tenant
shall, and does hereby, indemnify Landlord and holds Landlord harmless from any
damage, loss, liability, claims, actions or proceedings, including, but not
limited to, attorney’s fees and any fines or penalties, arising out of or
relating to Tenant’s failure to perform any obligation under this Article. This
Article shall survive the termination or expiration of this Lease.
 
28.           Condemnation.   If (a) the parking facilities shall be acquired or
condemned by eminent domain, and Landlord is unable to provide reasonably
similar replacement parking, or (b) more than twenty (20%) percent of the
rentable square footage of the Premises shall be acquired or condemned by
eminent domain, then in either such event Tenant may terminate the Lease and
this Lease shall cease and terminate from the date of title vesting in such
proceeding and Tenant shall not have a claim for the value of any unexpired term
of said Lease. The Rent and all Additional Rent payable hereunder shall be
payable up to the date of said title vesting in such proceeding. In the event
that any part of the Premises shall be acquired or condemned by eminent domain
and Tenant does not elect to terminate this Lease pursuant to this Article, this
Lease shall be and remain unaffected by such eminent domain, unless otherwise
provided herein, except that the Rent and other amounts payable hereunder shall
be abated proportionately to the area of the Premises so condemned or taken,
effective as of the date of said vesting in such proceeding.
 
If the whole of the Premises shall be taken for any public or quasi-public use
by any lawful power or authority by exercise of the right of condemnation or of
eminent domain, or by agreement between Landlord and those having the authority
to exercise such right (hereinafter called “Taking”), the term of this Lease and
all rights of Tenant hereunder except as hereinafter provided, shall cease and
expire as of the date of vesting of title as a result of the Taking, and the
Rent and Additional Rent payable under this Lease shall abate from the date on
which the Taking occurs.



Page 21 of  28

 

 

 
In the event of a Taking of less than the whole of the Premises, or a portion of
the parking area, this Lease shall cease and expire in respect of the portion of
the Premises and/or parking area taken upon vesting of title as a result of the
Taking and, if the Taking results in the portion of the Premises remaining after
the Taking being inadequate, in the reasonable judgment of Tenant for the
efficient, economical operation of the Tenant’s business conducted at such time
in the Premises, Tenant may elect to terminate this Lease by giving notice to
Landlord of such election not more than thirty (30) days after the actual Taking
by the condemning authority stating the date of termination, which date shall be
not more than thirty (30) days after the date of such notice to Landlord and
upon said date, this Lease and the term hereof shall cease and expire. If Tenant
does not elect to terminate this Lease as aforesaid: (i) the new Rent payable
under this Lease shall be the product of the total Rent payable under this Lease
multiplied by a fraction, the numerator of which is the rentable square foot
area of the Premises remaining after the Taking, and the denominator of which is
the rentable square foot area of the Premises immediately preceding the Taking,
and (ii) the net award for the Taking shall be paid to and first used by
Landlord (subject to the rights of any mortgagee) to restore the portion of the
Premises remaining after the Taking to substantially the same condition and
tenantability (hereinafter called “pre-taking condition”) as existed immediately
preceding the date of the Taking. Notwithstanding anything to the contrary
contained herein, in the event of a Taking of less than the whole of the
Premises or a portion of the parking area, Tenant shall be entitled to the
condemnation proceeds allocable to Tenant’s leasehold interest and leasehold
improvements, to the extent same are affected by such Taking.
 
In the event of a Taking of the Premises or any part thereof, and whether or not
this Lease is terminated, Tenant shall have no claim against Landlord or the
condemning authority for the value of the unexpired term of this Lease. Tenant
agrees that in any condemnation proceeding, Tenant may make a claim only for the
value of Tenant’s fixtures, equipment, leasehold improvements and moving
expenses.
 
29.   End Of Term.   Upon the expiration or earlier termination of this Lease,
Tenant shall quit and surrender to Landlord the Premises broom-clean and in good
condition, ordinary wear and tear excepted. Tenant shall remove all of its
property. Any property of Tenant not removed from the Premises shall be deemed
abandoned by Tenant and may be disposed of in any manner deemed appropriate by
Landlord, the cost of the removal and repairs occasioned by such removal to be
at Tenant’s expense. Tenant’s obligations to observe or perform the terms of
this Article shall survive the expiration or earlier termination of this Lease.
 
30.   Successors And Assigns.   The terms, agreements, covenants and conditions
contained in this Lease are binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that Tenant shall have no right to assign this Lease or to sublease the space
described herein except as expressly provided in this Lease.



Page 22 of  28

 

 

 
31.   Limitation Of Liability.    Except to the extent caused by the negligence
or willful misconduct of Landlord or its employees, agents or contractors,
Landlord shall not be liable for any damages or injury to property of Tenant or
of any other person, including property entrusted to employees of Landlord, nor
loss of or damage to any property of Tenant by theft or otherwise, nor for any
injury or damage to persons or property resulting from any cause whatsoever, nor
shall Landlord or its agents or employees be liable for any such damage caused
by other tenants or persons in, upon or about the Premises or the Facility, or
caused by operations in construction of any private, public or quasi-public
work.
 
32.   Late Payments.    Any payment of Rent or Additional Rent, or any other
charges or fees not made within fifteen (15) days of the due date thereof shall
have a penalty of two (2%) percent added thereon for each thirty (30) day period
plus interest at the rate of four (4%) percent over the Prime Rate (not to
exceed twelve (12%) percent per annum) from the due date thereof; provided,
however, that on one (1) occasion during each calendar year of the term of this
Lease Landlord shall provide Tenant notice of such late payment and Tenant shall
have a period of five (5) days thereafter within which to make such payment
before any interest or late charge is assessed. If Tenant is late in making any
such payment, Landlord shall, upon the request of Tenant, deliver to Tenant the
amount of all penalties and the applicable interest rate at such time.
 
33.   Broker.    The parties represent that there was no broker responsible for
bringing about or negotiating this Lease. The parties agree to defend,
indemnify, and hold each other harmless against any claims for brokerage
commission or compensation with regard to the Premises by any broker claiming or
alleging to have acted on behalf of or to have dealt with such party.
 
34.           Tenant’s Failure To Vacate.     In the event the Tenant does not
vacate the Premises upon the Expiration Date of this Lease, or upon the
expiration of any extension or renewal thereof, then and in that event the
Tenant shall remain as a month to month Tenant at a monthly rental of one and
one half times the monthly Rent plus 1/12 of the previous year’s charges for all
Additional Rent payable on a recurring basis (if any) due under this Lease paid
in the last month of the term payable as aforesaid. The acceptance by the
Landlord of such rental after the expiration date of this Lease shall not be
construed as consent to such continued occupancy.
 
35.   Mechanic’s Liens     Notwithstanding anything to the contrary contained in
this Lease, Tenant, its successors and assigns, warrant and guarantee to
Landlord, its successors and assigns, that if any mechanic’s lien shall be filed
against the Premises or Land of which the Premises forms a part, for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant (a) the same shall be discharged by Tenant, by either payment, by bond or
otherwise, at the sole cost and expense of Tenant, within thirty (30) days of
the giving of notice thereof by Landlord, (b) either a release or a satisfaction
of lien, as the case may be, shall be filed with the County Clerk of the county
in which the Premises is situate within such thirty (30) day period, and (c) a
copy of such release or satisfaction, as the case may be, certified to by such
County Clerk, shall be delivered to Landlord within seven (7) days after such
filing.



Page 23 of  28

 

 

 
In the event such mechanic’s lien is not discharged timely, as aforesaid,
Landlord may discharge same for the account of and at the expense of Tenant by
payment, bonding or otherwise, without investigation as to the validity thereof
or of any offsets or defenses thereto, and Tenant shall promptly reimburse
Landlord, as Additional Rent, for all costs, disbursements, fees and expenses,
including, without limitation, reasonable legal fees, incurred in connection
with so discharging said mechanic’s lien, together with interest thereon from
the time or times of payment until reimbursement by Tenant.
 
36.   Exculpation.      Notwithstanding anything to the contrary contained
herein, Tenant shall look solely to the interest of Landlord in the Ground
Lease, the Premises, the rents derived therefrom and the proceeds of any
insurance, sale or financing of Landlord’s interest in the Ground Lease or the
Premises for the satisfaction of any of Tenant’s remedies with regard to the
payment of money or otherwise, and no other property or assets of Landlord shall
be subject to levy, execution or other enforcement procedures for the
satisfaction of Tenant’s remedies or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy of
the Premises, such exculpation of personal liability to be absolute. Subject to
any rights that may be granted Tenant in a subordination non-disturbance and
attornment agreement, as referenced in Article 38 below, Tenant specifically
agrees that if this Lease is canceled or terminated for any reason, Tenant shall
neither have nor assert any claim against the State of New York, State
University of New York or SBU, nor their respective officers or employees, all
of which claims whether existing now or which may arise in the future are hereby
unconditionally and irrevocably waived. Tenant further specifically agrees that
the State of New York, the State University of New York, The Research Foundation
of SUNY and SBU and their directors, trustees, officers, employees, agents and
assigns shall be forever relieved from any and all liability hereunder.
 
37.   Effect Of Conveyance By Landlord.      If Landlord shall validly assign or
transfer this Lease and deliver to Tenant an agreement, in recordable form or a
counterpart thereof, executed by the assignee or transferee whereupon such
assignee or transferee agrees to assume performance of all the covenants to be
performed by Landlord from and after the date of such delivery to Tenant, then
Landlord shall be relieved and discharged from any and all liabilities
thereafter accruing under this Lease.



Page 24 of  28

 

 

 
38.   Subordination, Attornment And Non-Disturbance.    Tenant agrees that this
Lease is and shall be subject and subordinate to any ground and/or underlying
lease (including, but not limited to, the Ground Lease), to all mortgages, and
to all renewals, modifications, consolidations, participations, replacements
and/or extensions thereof now or hereafter affecting the Premises or the
Facility provided that as to any currently existing and future mortgagees,
Landlord shall provide Tenant with a subordination non-disturbance and
attornment agreement from such mortgagee in such mortgagee’s customary form.
Landlord shall use reasonable efforts to obtain a subordination, non-disturbance
and attornment agreement from OverLandlord in form and substance as provided in
Section 21 of the Ground Lease.
 
This Lease shall not terminate or be terminable by Tenant by reason of any
termination of any superior lease, by summary proceedings, or otherwise. Tenant
agrees without further instruments of attornment in such case, to attorn to such
lessor, to waive the provisions of any statute or rule of law now or hereafter
in effect which may give or purport to give Tenant any right of election to
terminate this Lease or to surrender possession of the Premises in the event
such superior lease is terminated, and that this Lease shall not be affected in
any way whatsoever by any such proceeding or termination. Tenant shall take no
steps to terminate this Lease, whether or not such superior lease be terminated,
without giving written notice to such lessor, and a reasonable opportunity to
cure but not in excess of thirty (30) days longer than the period Landlord has
to cure same, without such lessor being obligated to cure), any default on the
part of Landlord under this Lease.
 
39.           Landlord and Tenant Compliance With Ground Lease.    The parties
acknowledge and recognize the existence of the terms of the Ground Lease. Except
as otherwise expressly provided herein, or except as the terms of the Ground
Lease may be in conflict, or inconsistent with the terms herein provided, the
terms, covenants and provisions in the Ground Lease and Exhibits thereto are
hereby incorporated into and made part of this Lease with regard to the Premises
to the extent applicable to the Premises. Tenant shall not do or permit to be
done anything which would constitute a violation or breach of any of the terms,
conditions or provisions of the Ground Lease or which would cause the Ground
Lease to be terminated or forfeited by virtue of any rights of termination or
forfeiture reserved by or vested in the Overlandlord. Tenant shall comply with
all obligations contained in the Ground Lease required to be performed by or
otherwise applicable to a subtenant of the Premises thereunder providing such
terms are not inconsistent with the terms of this Lease. If Tenant shall cause a
default in the performance of any of Landlord’s obligations under the Ground
Lease due to a default by Tenant under the terms of this Lease, Landlord,
without being under any obligation to do so and without thereby waiving such
default, may remedy such default within the time periods provided in the Ground
Lease, or sooner, for the account and at the expense of Tenant.
 
Landlord will comply with all of the terms of Ground Lease and will not
voluntarily terminate the Ground Lease or amend the Ground Lease in a manner
which would adversely affect Tenant’s rights under this Lease.



Page 25 of  28

 

 

 
40.           Entire Agreement. This Lease, including any attachments,
constitutes the entire agreement between the parties hereto and all previous
communications between the parties, whether written or oral, with reference to
the subject matter of this lease are hereby superseded.
 
41.           Miscellaneous.
 
(a)         This Lease is transmitted for examination only and does not
constitute an offer to lease. This Lease shall become effective only upon
execution hereof by the parties hereto and delivery by Landlord to Tenant of an
executed Lease.
 
(b)         This instrument contains the entire and only agreement between the
parties with respect to the subject matter hereof. No oral statements or
representations or prior written matter not contained herein shall have any
force or effect.
 
(c)         This Lease shall not be modified, changed, or amended in any way or
canceled, terminated or abridged or any provision hereof waived, except by a
writing subscribed by the party to be charged.
 
(d)         If any term or provision of this Lease or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term and provision of this
Lease shall be valid and enforced to the fullest extent permitted by law.
 
(e)         This Lease shall be governed by and construed in accordance with the
laws of the State of New York.
 
(f)          Neither this Lease nor any memorandum hereof shall be recorded
without Landlord’s prior written consent.
 
(g)         In the event that Landlord defaults in any of its obligations
hereunder, except in the case of emergencies, Landlord will have thirty (30)
days from its receipt of written notice from Tenant specifying the nature of the
default to cure such default (provided, however, in the event that such default
is of a nature that it cannot be cured within such thirty (30) day period, and
Landlord is diligently proceeding to cure such default, Landlord shall have such
reasonable time to cure such default).
 

Page 26 of 28

 

 

 
(h)         This Lease may be executed in any number of counterparts, and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original, and all of which counterparts of
this Lease, as the case may be, when taken together will be deemed to be but one
and the same instrument. Delivery of an executed counterpart signature page to
this Lease by facsimile or in electronic (“pdf” or “tif”) format shall be
equally as effective as delivery of a manually executed and delivered
counterpart of this Lease.
 
(i)           The preamble set forth above is incorporated herein and made a
part of this Lease.
 
SIGNATURE PAGE TO FOLLOW
 

Page 27 of 28

 

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above
written.                                                                     

          LANDLORD:    TENANT:           Long Island High Technology Incubator,
Inc.   Applied DNA Sciences, Inc.           By: /s/ Anilkumar Dhundale   By: /s/
Kurt Jensen           Name:  Anilkumar Dhundale   Name:  Kurt Jensen          
Title: EXECUTIVE DIRECTOR   Title: CFO           Date: June 14, 2013   Date:
6/14/13

 

Page 28 of 28

 

 

 



 







AMENDMENT TO AGREEMENT OF LEASE
 
This Amendment to Agreement of Lease (this “Amendment”) is made as of this 14th
day of June, 2013 between Long Island High Technology Incubator, Inc.
(“Landlord”) and Applied DNA Sciences, Inc. (“Tenant”).
 
WHEREAS, the parties hereto previously entered into that certain Agreement of
Lease (the “Original Lease”), dated as of November 1, 2005, as amended, relating
to Suites 111, 112, 113, 114, 115, 117, 213, 215, 217 and 219 (collectively, the
“Demised Premises”) located in the building known as 25 Health Sciences Drive,
Stony Brook, New York; and
 
WHEREAS, Tenant currently leases the Demised Premises from Landlord on a
month-to-month basis under the terms and conditions set forth in the Original
Lease; and
 
WHEREAS, Landlord has constructed a building (the “Replacement Premises”)
located at 50 Health Sciences Drive, Stony Brook, New York; and
 
WHEREAS, Landlord and Tenant intend to enter into that certain Agreement of
Lease (the “New Lease”) under which Landlord will lease to Tenant, and Tenant
will hire from Landlord, the Replacement Premises; and
 
WHEREAS, Landlord and Tenant agree that Tenant may remain in the Demised
Premises until such time Tenant moves into the Replacement Premises (the
“Occupancy Date”); and
 
WHEREAS, Landlord and Tenant agree that, so long as Tenant is paying rent under
the New Lease, Tenant may remain in the Demised Premises, free of charge, until
the Occupancy Date; and
 
WHEREAS, the parties hereto wish to amend the terms of the Original Lease as set
forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.   Recitals. All recitals set forth above are incorporated herein and made a
part hereof.
 
2.   Cessation of Rent Payments Under the Original Lease. The parties hereby
agree that, as of the date Tenant begins paying rent under the New Lease,
Tenant’s obligations to pay rent under the Original Lease shall cease.
 
3.   Continued Occupancy. The parties hereby agree that, so long as Tenant is
paying rent under the New Lease, Tenant may continue in occupancy of the Demised
Premises at no charge until Tenant moves into the Replacement
Premises.    Notwithstanding anything to the contrary herein, Tenant shall
vacate and surrender the Demised Premises no later than August 15, 2013.  In the
event that Tenant fails to vacate any suites by August 15, 2013 in accordance
with the terms of the Original Lease, rent as provided for each suite in the
Original Lease, as may have been amended, will be reinstated for such suite
through the actual date of surrender on a month to month basis.
 

 

 

 

 
4.   No Further Amendments.  Except as specifically set forth above, the
Original Lease remains in full force and effect and unamended on a month to
month basis.
 
5.   Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York, without reference to its
principles of conflicts of laws.
 
6.   Counterparts. This Amendment may be executed in counterparts by facsimile
or PDF signature and by each party on separate counterparts, each of which when
so executed and delivered shall be an original, and all of which when taken
together shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have duly executed this Amendment as of the date first written above.

         
LANDLORD:
            LONG ISLAND HIGH TECHNOLOGY INCUBATOR, INC.           By: /s/
Anilkumar Dhundale       Name: Anilkumar Dhundale       Title: EXEC. DIRECTOR  
         
TENANT:
            APPLIED DNA SCIENCES, INC.             By: /s/ Kurt Jensen      
Name:      
Title:
 

 
- 2 -



